Case 6:18-cv-02024-RBD-TBS Document 42 Filed 04/03/19 Page 1 of 1 PageID 271



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   MANUEL MIJARES, MARIAN GODOY,
   JOANDERSON BENCOMO and ANOAS
   DIONICIO,

         Plaintiffs,

   v.                                                  Case No: 6:18-cv-2024-Orl-37TBS

   THE SERVICE COMPANIES, INC.,

         Defendant.


                                           ORDER

         Defendant’s Unopposed Motion for Extension of Time to Respond to Plaintiffs’

   Discovery (Doc. 41), is GRANTED. Defendant shall respond to Plaintiffs’ first sets of

   interrogatories, requests for production and requests for admissions, and second set of

   requests for admissions by May 6, 2019.

         DONE and ORDERED in Orlando, Florida on April 3, 2019.




   Copies furnished to Counsel of Record
